Citation Nr: 1124118	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-46 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to November 8, 2007 for the grant of service connection for right shoulder dislocation, postoperative repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran appeared for a Travel Board hearing in August 2010, at which time he submitted additional medical evidence accompanied by a waiver of RO review.  38 C.F.R. § 20.1304(c) (2010).

In the May 2008 rating decision, the RO also denied the Veteran's claim that there was clear and unmistakable error (CUE) in an October 1964 rating decision denying the initial claim for service connection for a right shoulder disorder.  The Veteran did not address this claim in his May 2009 Notice of Disagreement.  The matter of CUE was referenced in his November 2009 Substantive Appeal (which was received more than a year following the appealed rating decision) and in the August 2010 hearing testimony, but the Veteran has not made new assertions warranting a reconsideration of the prior denial.  The CUE claim is, accordingly, not part of the present appeal. 


FINDINGS OF FACT

1.  The Veteran's previous claim for service connection for a right shoulder disorder was denied in unappealed rating decision from October 1964.  

2.  The RO did not receive a new claim for service connection for a right shoulder disorder prior to November 8, 2007.




CONCLUSION OF LAW

The criteria for an effective date prior to November 8, 2007 for the grant of service connection for right shoulder dislocation, postoperative repair, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a notice letter compliant with 38 C.F.R. § 3.159(b) as to the initial service connection claim was furnished to the Veteran in November 2007.  This letter did, however, also include information about VA's practices in assigning disability evaluations and effective dates for those evaluations.  The question of whether a further notice letter for such "downstream" issues as an effective date claim is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the required Statement of the Case was furnished in November 2009.  Accordingly, there are no shortcomings of notification in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The determination of this case largely rests on the establishment of the date of the Veteran's reopened claim, rather than the medical evidence, as service connection has been established for the disability in question.  That notwithstanding, the Veteran has been afforded a VA examination in conjunction with his claim, and there is no indication of relevant medical treatment for which VA has not obtained relevant corresponding records.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Acceptance of a report of examination or treatment meeting the requirements of 38 C.F.R. § 3.157 as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

In the present case, the Veteran's initial claim for service connection for recurrent right shoulder dislocation was received in July 1964 but denied in an October 1964 decision on the basis that a disability shown upon VA examination in September 1964 was not related to a February 1960 in-service incident of a right shoulder having popped out several times in the past week.  The Veteran was notified of this decision in the same month and was furnished with a VA Form 21-6782 but did not initiate an appeal of the decision within the following year.

The current effective date of November 8, 2007 was based upon a VA Report of Contact from that date, showing that the Veteran wanted to reopen a claim for "shoulder."  Following an April 2008 VA orthopedic examination and the receipt of additional VA and private treatment records, the RO granted service connection for right shoulder dislocation in the appealed May 2008 rating decision.

Given the unappealed denial of service connection for a right shoulder disorder in October 1964, 38 C.F.R. § 3.400(q)(1)(ii) applies to the present case.  Here, there is no indication in the claims file of a claim for service connection for that disability between October 1964 and November 8, 2007.  Also, as the prior denial of service connection was not predicated on the basis that the right shoulder disability was not compensable in degree, subsequent medical evidence cannot be accepted as an informal claim for benefits under 38 C.F.R. § 3.157(b).  Finally, the Veteran has, on several occasions, submitted photocopies of certain service treatment records, but these photocopies are mere duplicates of records contained in the claims file as of the October 1964 rating decision.  But see 38 C.F.R. § 3.156(c) (addressing circumstances where previously denied claims will be reconsidered on the basis of receipt of new service department records).

In summary, there is no documentation of record prior to November 8, 2007 that would support an earlier effective date for the grant of service connection for right shoulder dislocation, post-operative repair, and the claim for that benefit must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b) is not applicable.


ORDER

Entitlement to an effective date prior to November 8, 2007 for the grant of service connection for right shoulder dislocation, postoperative repair is denied.


____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


